DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of October 19, 2021.

Claim 3 has been cancelled.

Applicant’s amendment to claims 8 and 13 overcome the previously presented 35 USC 112(a) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claim 5 have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claim 5 has been withdrawn. 

Applicant's arguments with respect to the objection to the drawings have been fully considered but they are not persuasive.

Applicant has argued that Figures 2A-3C show projectiles 204 having shells and that these shells are disclosed in paragraphs [0014] and [0036].
204 shown in the figures can, at best, be said to have a core and an outer shell though these features are not clear in Figures 2A-3C and not labeled in Figure 1.  As shown below, the figures do not depict the projectile having multiple shells.

[AltContent: arrow][AltContent: textbox (Outer Shell)][AltContent: arrow][AltContent: textbox (Core)]
    PNG
    media_image1.png
    258
    232
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spherical projectile having a core, outer shell, and middle shell as recited in claims 6-15 must be shown or the feature(s) canceled from the claim(s).  It may be argued that the projectile shown in the instant figures shows a core and one shell however the figures fail to label said elements nor do they show an outer shell and a middle shell.  No new matter should be entered.


Allowable Subject Matter
Claims 1, 2, and 4-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The claims remain allowable for the reasons set forth previously.

Conclusion
This application is in condition for allowance except for the formal matters set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/8/2021